Conviction for arson, punishment ten years in the penitentiary.
There was bad feeling between appellant and his father-in-law. The two men lived about one hundred and fifty steps apart, appellant living on land belonging to his father-in-law. The latter had lent and stood for advances to appellant to the extent of between three and five hundred dollars. On the afternoon preceding the night of the alleged burning, prosecuting witness had entered suit against appellant and attached some cotton. Said prosecuting witness had a large two-story barn containing some 1,100 bushels of corn, quantities of hay, etc. About three or four o'clock the night following the attachment in the afternoon, this barn was destroyed by fire. According to the testimony the fire originated or was discovered in the upstairs part of the barn. Immediately upon discovery of the fire and upon telephone calls, trained man-hunting hounds were sent for from nearby prison farms. These dogs took up a track located near the burned barn and followed same direct to appellant's house. Persons accompanying the dogs observed the same track coming from appellant's house going toward the barn, and returning to appellant's home. The dogs, when they followed the trail to appellant's house, trailed to appellant's car, in which he was found, and upon which he claimed to be working at the time. The parties referred to took from appellant's feet both of his shoes and testified that same fitted exactly into the tracks observed by them going up to the point near the barn of the prosecuting witness and returning. *Page 126 
Appellant's wife and step-daughter testified that he was at home at the time of the fire. They further testified that he started to dress and go to the fire, but was told by his wife to stay away on account of the bad feeling between him and her father, and that he did not go. Appellant took the stand on the trial of this case and testified that after his wife and stepdaughter left home, he dressed and went up to a point near the barn and then came back to his house. He claimed that the trail thus made by him was the one which the dogs followed when they came early the next morning. In rebuttal the state put on the stand the dog sergeant and the sheriff who testified that when the dogs trailed to where appellant was in his car, he repeatedly told them that he had not been over in the vicinity of the burned barn. This is a sufficient statement of the testimony.
We find in the record no bill of exceptions or complaint of procedure. In the light of the brief filed by appellant's counsel, we have carefully weighed the facts and deem them of sufficient cogence to support the verdict and judgment.
No error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.